      Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 1 of 21 PageID #:1



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 METRO CARDIOVASCULAR
 CONSULTANTS, LTD., individually and
 as the representatives of a class of
 similarly situated persons and entities,
                                                  Civil Action No. 1:19-cv-01508
        Plaintiff,

 v.

 TINLEY PARK APOTHECARY, LLC, dba               JURY DEMANDED
 TPA PHARMACY TINELY PARK, IL

        Defendant.

                             CLASS ACTION COMPLAINT

       NOW COME the Plaintiff, METRO CARDIOVASCULAR CONSULTANTS, LTD.

(“Plaintiff”), by through its attorney, James C. Vlahakis, and brings this putative class

action against Defendant, TINLEY PARK APOTHECARY, LLC, dba TPA PHARMACY

TINELY PARK, IL (“Defendant”):

                                 I.    INTRODUCTION

       1.     The Telephone Consumer Protection Act of 1991, 47 USC §227, et seq. (at

times the “TCPA”), as amended by the Junk Fax Prevention Act of 2005 (at times the

“JFPA” or the “Act”), makes it unlawful for any person to “use any telephone

facsimile machine, computer or other device to send, to a telephone facsimile machine,

an unsolicited advertisement.” 47 U.S.C. §227(b)(1)(C).

       2.     The JFPA defines “unsolicited advertisement” as “any material advertising

the commercial availability or quality of any property, goods, or services which is

transmitted to any person without that person's prior express invitation or permission,

in writing or otherwise.” 47 U.S.C. §227(a)(5).




                                            1
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 2 of 21 PageID #:1




      3.     On January 12, 2019, Defendant sent or transmitted an unsolicited

facsimile advertisement (the “Subject Facsimile”) to Plaintiff’s facsimile based telephone

number, (708)229-0300 (the “Facsimile Number”).

      4.     A true and accurate copy of the Subject Facsimile is depicted below:




                                            2
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 3 of 21 PageID #:1



       5.       As evidenced by the above image, the Subject Facsimile asked Plaintiff to

“refer uninsured patients to our mail order in house discount program” and promoted

the commercial availability and pricing for dozens of “generic” medications.

       6.       Defendant transmitted the Subject Facsimile to the Facsimile Number

without Plaintiff’s “prior express invitation or permission.”

       7.       Defendant’s transmission of the Subject Facsimile is representative of its

conduct towards other Illinois based recipients of identical or similar unsolicited

facsimiles.

       8.       Accordingly, on behalf of itself and all others similarly situated, Plaintiff

bring this civil action to certify a class of persons and entities were set facsimile

advertisements without their prior express invitation or permission.

                       II.    PARTIES, JURISDICTION AND VENUE

       9.       Plaintiff is an Illinois corporation, located in Oak Law, Illinois.

       10.      The Facsimile Number is a facsimile based telephone number.

       11.      The Facsimile Machine is located within this District.

       12.      Plaintiff uses the Facsimile Number to send and receive facsimile

transmissions.

       13.      The Facsimile Number is connected to device which utilizes hardware and

software to allow the device to receive, store and print inbound facsimiles (the “Facsimile

Machine”).

       14.      This Court has subject matter jurisdiction under 28 U.S.C. §1331 and 47

U.S.C. § 227.

       15.      At all times relevant to the allegations set forth in this Civil Action, as

reflected by the below screen capture of Defendant’s listing on the Illinois Secretary of

State’s website, Defendant is a domestic (Illinois) based corporation, with a principal




                                                3
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 4 of 21 PageID #:1



office located at 17320 Oak Park Ave, Tinley Park, IL, 60477. Defendant’s registered

agent is Omar T. Hassal, 8503 Managhan Drive, Tinley Park, IL, 60487:




      16.    Defendant maintains a physical storefront in Tinley Park, Illinois and

operates a webpage which advertises its storefront services:




                                           4
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 5 of 21 PageID #:1



       17.    This court has personal jurisdiction over Defendant because it has

transacted business within this judicial district as a pharmacy. Defendant has also

committed tortious acts within this judicial district by and through the transmission of

the Subject Facsimile, and on information and belief, other similar unsolicited

advertising facsimiles to this judicial district.

       18.    Venue is proper because the Subject Facsimiles was sent to and received

within this judicial district.

       19.    Supplemental jurisdiction exists for Plaintiff’s state law claim under the

Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1, et seq.

                         III.    SUMMARY OF THE JFPA/TCPA

       20.    Congress enacted the TCPA to combat unsolicited facsimile transmissions:

              Congress also took account of the “interference, interruptions, and
              expense” resulting from junk faxes, emphasizing in the same Report
              that “[i]n addition to the costs associated with the fax
              advertisements, when a facsimile machine is receiving a fax, it may
              require several minutes or more to process and print the
              advertisement. During that time, the fax machine is unable to
              process actual business communications.”

See, Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Report and Order, 18 FCC Rcd 14014, 14131-32 (2003) (the “2003 TCPA Report

and Order”) at para. 201 (quoting H.R. REP. NO. 102-317 at 25 (1991)).

       21.    The The 2003 TCPA Report and Order can be found at the following web

address: https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf

       22.    Unsolicited facsimiles prevent telefax machines from receiving authorized

facsimiles, prevent their use for authorized outgoing facsimiles, cause undue wear and

tear on the recipients’ telefax machines, and require additional labor to attempt to

discern the source and purpose of the unsolicited advertising message.




                                              5
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 6 of 21 PageID #:1



         23.   The TCPA prohibits the transmission of unsolicited to more than just

facsimiles “conventional stand-alone telephone facsimile machine.”

         24.   According to the FCC’s 2003 TCPA Report and Order:

               We conclude that faxes sent to personal computers equipped with,
               or attached to, modems and to computerized fax servers are subject
               to the TCPA’s prohibition on unsolicited faxes . . . . The record
               confirms that a conventional stand-alone telephone facsimile
               machine is just one device used for this purpose; that developing
               technologies permit one to send and receive facsimile messages in
               a myriad of ways. Today, a modem attached to a personal computer
               allows one to transmit and receive electronic documents as faxes.
               “Fax servers” enable multiple desktops to send and receive faxes
               from the same or shared telephony lines.

               The TCPA’s definition of “telephone facsimile machine” broadly
               applies to any equipment that has the capacity to send or receive
               text or images. The purpose of the requirement that a “telephone
               facsimile machine” have the “capacity to transcribe text or images”
               is to ensure that the prohibition on unsolicited faxing not be
               circumvented. Congress could not have intended to allow easy
               circumvention of its prohibition when faxes are (intentionally or not)
               transmitted to personal computers and fax servers, rather than to
               traditional stand-alone facsimile machines.

See, FCC’s 2003 TCPA Report and Order at paras. 200, 201.

         25.   Pursuant to the TCPA, the person or entity transmitting an advertising

facsimile bears the burden of proof as to whether it had the permission of the recipient

to transmit the facsimile. 47 U.S.C. §227(b)(1)(C).

         26.   One way a transmitting party can demonstrate permission is through the

demonstrating and established business relationship (an “EBR”) with the receiving

party.

         27.   The FCC has explained why the burden on establishing and EBR on the

person or entity transmitting the facsimile:

               12. To ensure that the EBR exemption is not exploited, we conclude
               that an entity that sends a facsimile advertisement on the basis of
               an EBR should be responsible for demonstrating the existence of
               the EBR. The entity sending the fax is in the best position to have
               records kept in the usual course of business showing an EBR, such



                                               6
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 7 of 21 PageID #:1



             as purchase agreements, sales slips, applications and inquiry
             records. We emphasize that we are not requiring any specific
             records be kept by facsimile senders. Should a question arise,
             however, as to the validity of an EBR, the burden will be on the
             sender to show that it has a valid EBR with the recipient.

                                        ***

             14. In the event a recipient complains that its facsimile number
             was not provided to the sender, the burden rests with the sender
             to demonstrate that the number was communicated in the context
             of the EBR.

             15. . . . We also reiterate that senders of facsimile advertisements
             must have an EBR with the recipient in order to send the
             advertisement to the recipient’s facsimile number. The fact that the
             facsimile number was made available in a directory, advertisement
             or website does not alone entitle a person to send a facsimile
             advertisement to that number.

See, Report and Order and Third Order on Reconsideration (the “2006 FCC Order”). See,

https://apps.fcc.gov/edocs_public/attachmatch/FCC-06-42A1.pdf

      28.    The JFPA prohibits the transmission of unsolicited advertising facsimiles

to traditional, stand-alone facsimiles machines as well as computerized facsimile

delivery systems.

      29.    The JFPA authorizes a plaintiff to receive a minimum of statutory damages

of $500 for each unlawful facsimile and authorizes up to $1,500 in statutory damages

where person or entity is found to have willingly or knowingly committed a violation of

the JFPA.

                    IV.   DEFENDANT VIOLATED THE JFPA/TCPA

      30.    The Subject Facsimile promoted the commercial availability, quantity and

pricing for various prescription medications.

      31.    Plaintiff did not provide prior express invitation or permission to allow

Defendant to send the Subject Facsimile.




                                           7
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 8 of 21 PageID #:1



      32.    To the best of Plaintiff’s knowledge information and belief, Defendant did

not have a prior established business relationship with Plaintiff.

      33.    Defendant transmitted caused the Subject Facsimile to the Facsimile

Number.

      34.    Alternatively, Defendant caused the Subject Facsimile to be transmitted to

the Facsimile Number.

      35.    Alternatively, one of Defendant’s authorized agents caused the Subject

Facsimile to be transmitted to the Facsimile Number.

      36.    The transmission and receipt of the Subject Facsimile to Plaintiff’s

Facsimile Number caused Plaintiff to suffer concrete and actual harm.

      37.    Plaintiff, as recipients of the Subject Facsimile, temporarily lost the use of

it telefax machine, paper, and ink toner for a period of time.

      38.    Receiving, viewing and printing the Subject Facsimile wasted the Plaintiff’s

valuable time and the time of one of its employees.

      39.    The time wasted review the Subject Facsimile could have been spent on

something else.

      40.    Contacting the sender of an unsolicited facsimile for the purpose of telling

the sending party to stop sending unsolicited facsimiles wastes the time of the recipient.

      41.    The Subject Facsimile interrupted and disturbed Plaintiff’s right of privacy

and right to not be disturbed with unsolicited advertising facsimiles.

      42.    The transmission of the Subject Facsimile to Plaintiff’s Facsimile Number

tied up Plaintiff’s Facsimile Number, caused Plaintiff’s to use data, resulted in the

unnecessary use of computer storage space and unauthorized usage of their facsimile

machine’s software and hardware.




                                            8
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 9 of 21 PageID #:1



                 V.     ADDITIONAL CLASS BASED ALLEGATIONS

      43.    More than forty (40) Illinois companies or persons in the State of Illinois

received similar to the Subject Facsimile without their consent and were harmed in a

similar manner as alleged above by Plaintiff.

      44.    Upon information and belief, because unsolicited facsimiles are generally

sent out en mass, it is plausible to allege that Defendant has sent, and continues to

send, dozens, and up to hundreds of similar unsolicited advertisements via facsimile

transmission in violation of the JFPA.

      45.    In 2019, Defendant transmitted or caused to be transmitted Facsimile

Advertisements to more than forty (40) telephone numbers with Illinois-based area

codes in the absence of permission or an EBR.

      46.    In 2018, Defendant transmitted or caused to be transmitted Facsimile

Advertisements to more than forty (40) telephone numbers with Illinois-based area

codes in the absence of permission or an EBR.

      47.    In 2017, Defendant transmitted or caused to be transmitted Facsimile

Advertisements to more than forty (40) telephone numbers with Illinois-based area

codes in the absence of permission or an EBR.

      48.    In 2016, Defendant transmitted or caused to be transmitted Facsimile

Advertisements to more than forty (40) telephone numbers with Illinois-based area

codes in the absence of permission or an EBR.

      49.    In 2016, Defendant transmitted or caused to be transmitted Facsimile

Advertisements to more than forty (40) telephone numbers with Illinois-based area

codes in the absence of permission or an EBR.




                                           9
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 10 of 21 PageID #:1



                                          COUNT I

             UNSOLICITED FACSIMILES IN VIOLATION OF THE JFPA/TCPA

       50.     Plaintiff incorporate the above paragraphs as if fully set forth.

       51.     The Subject Facsimile was as advertisement as contemplated by the JFPA.

       52.     As set forth above, Defendant violated the JFPA and the regulations

promulgated thereunder by sending the Subject Facsimile to Plaintiff and more than

forty (40) putative class members.

       53.     The JFPA provides a private right of action to bring this action on behalf

of Plaintiff and the putative class members to redress Defendant’s violations of the Act

and provides for statutory damages. 47 U.S.C. §227(b)(3).

       54.     Plaintiff intends to certify a class which includes the Subject Facsimile and

all other similar unsolicited advertising facsimiles sent during the four years prior to the

filing of this civil action through the present.

       55.     The unlawful transmission of the Subject Facsimile to Plaintiff and other

similar unsolicited advertising facsimiles putative class members caused Plaintiff and

the putative class members to suffer damages.

       56.     The unlawful transmission of the Subject Facsimile to Plaintiff and the

unlawful transmission other similar unsolicited facsimiles to class members caused

Plaintiff and the recipients to use and waste paper and toner when they printed the

subject facsimiles.

       57.     The unlawful transmission of the Subject Facsimile to Plaintiff and the

unlawful transmission other similar unsolicited facsimiles to class members occupied

and/or depleted their telephone lines, data lines, computer storage related to the

operation of their facsimile machines.




                                             10
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 11 of 21 PageID #:1



       58.    The unlawful transmission of the Subject Facsimile to Plaintiff and the

unlawful transmission other similar unsolicited facsimiles to class members caused

Plaintiff and the class members and/or their employees to waste time receiving,

reviewing and routing the unsolicited and unlawful facsimiles.

       59.    This wasted time could have been spent on the Plaintiff’s and the other

class members’ business activities.

       60.    Just like with Plaintiff, Defendant cannot demonstrate that it had the

consent of the recipients of each facsimile advertisement.

       61.    The unlawful transmission of the Subject Facsimile to Plaintiff and the

unlawful transmission other similar unsolicited facsimiles to class members interrupted

the Plaintiff’s and other class members’ privacy interests in being left alone and free

from unsolicited “junk” facsimiles.

       62.    In accordance with FRCP 23(b)(1), (b)(2) and (b)(3), Plaintiff brings Count I

of this class action pursuant to the JFPA, on behalf of the following class of persons:

              All persons in the United States who (1) on or after four
              years prior to the filing of this action, (2) were sent
              telephone facsimile messages of material advertising the
              commercial availability or quality of any property, goods, or
              services by or on behalf of Defendant, (3) from whom
              Defendant did not obtain “prior express invitation or
              permission” to send fax advertisements, or (4) with whom
              Defendant did not have an established business
              relationship.

       63.    Plaintiff intends the above class to include everyone in the United States

who received the identical or similar facsimile as the Subject Facsimile.

       64.    Plaintiff also intends the above class to include everyone who received

similar variations unsolicited facsimile advertisement

       65.    Alternatively, Plaintiff bring this class action pursuant to the JFPA, on

behalf of the following class of persons:




                                            11
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 12 of 21 PageID #:1



                 All persons located in the State of Illinois who (1) on or after
                 four years prior to the filing of this action, (2) were sent
                 telephone facsimile messages of material advertising the
                 commercial availability or quality of any property, goods, or
                 services by or on behalf of Defendant, (3) from whom
                 Defendant did not obtain “prior express invitation or
                 permission” to send fax advertisements, or (4) with whom
                 Defendant did not have an established business
                 relationship.

       66.       Plaintiff reserve the right to amend these class definitions upon completion

of class certification discovery.

       Class Size - FRCP 23(a)(1)

       67.       Upon such information and belief, the number of persons and entities of

the Class is numerous and joinder of all members is impracticable.

       68.       Upon such information and belief, there are at least 40 class members.

       Commonality - FRCP 23 (a) (2)

       69.       Common questions of law and fact apply to the claims of all class

members.

       70.       Common material questions of fact and law include, but are not limited to,

the following:

                 a. Whether Defendant sent unsolicited fax advertisements;

                 b. Whether the facsimiles advertised the commercial availability
                    or quality of property, goods, or services;

                 c. The manner and method Defendant used to compile or obtain
                    the list of fax numbers to which they sent Exhibit A, other
                    unsolicited faxed advertisements or other advertisements:

                 d. Whether Defendant faxed advertisements without first obtaining
                    the recipient's prior invitation or permission;

                 e. Whether Defendant sent the faxed advertisements knowingly;

                 f. Whether Defendant violated the provisions of 47 U.S.C. §227 and
                    the regulations promulgated thereunder;

                 g. Whether    Defendant     should     be   enjoined     from      faxing




                                               12
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 13 of 21 PageID #:1



                advertisements in the future;

              h. Whether Plaintiff and the other members of the class are entitled
                 to statutory damages; and

              i. Whether the Court should award treble damages.


       Typicality - FRCP 23 (a) (3)

       71.    Plaintiff’s claims are typical of the claims of all class members.

       72.    Plaintiff received the same or similar facsimiles as the facsimiles sent by

or on behalf of Defendant advertising products, goods and services of Defendant during

the Class Period.

       73.    Plaintiff is making the same claims and seeking the same relief for itself

and all class members based upon the same federal statute. Defendant has acted in the

same or in a similar manner with respect to Plaintiff and all the class members by

sending Plaintiff and each member of the class the same or similar facsimiles or

facsimiles, which were sent without prior express invitation or permission.

       Fair and Adequate Representation - FRCP 23(a)(4)

       74.    Plaintiff will fairly and adequately represent and protect the interests of

the class.

       75.    Plaintiff is interested in this civil action, have no conflicts, and have

retained experienced class counsel to represent the class.

       76.    Plaintiff’s counsel, James C. Vlahakis, is an experienced consumer class

action litigator. For example, Mr. Vlahakis has:

              a. defended and/or prosecuted over a hundred consumer-based
                 claims since 1998;

              b. has obtained approval of multi-million-dollar TCPA based class
                 action settlements in conjunction with class counsel (see, e.g.,In
                 Re Capital One Telephone Consumer Protection Act Litigation,
                 2012-cv-10064 (N.D. Ill.) ($75 million dollar TCPA based
                 automated dialing system settlement); Prater v. Medicredit, Inc.,




                                            13
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 14 of 21 PageID #:1



                   2014-cv-0159 ($6.3 million dollar TCPA based automated
                   dialing system wrong party settlement); INSPE Associates v. CSL
                   BIotherapries, Inc. (N.D. Ill.) ($3.5 million fax based settlement);

                c. gained court approval in relation to approximately a dozen
                   FDCPA based class action settlements;

                d. has defeated a TCPA class certification in Jamison v. First Credit
                   Services, Inc., 290 F.R.D. 92 (N.D. Ill. Mar. 28, 2013),
                   reconsideration denied, 2013 U.S. Dist. LEXIS 105352 (N.D. Ill.
                   July 29, 2013);

                e. has successfully moved to decertify a TCPA based class action
                   in Pesce v. First Credit Services, Inc., 2012 U.S. Dist. LEXIS
                   188745 (N.D. Ill. June 6, 2012);

                f. has also obtained favorable declaratory relief before the Federal
                   Communication Commission (“FCC”) relative to a TCPA junk
                   facsimile-based cause of action (see FCC’s Order of October 30,
                   2014, FCC14-164, in CG Docket Nos. 02-278 and 05-338); and

                g. on May 5, 2015, Mr. Vlahakis was appointed to serve as a
                   Steering Committee Member in the case of In re: Apple Inc.
                   Device Performance Litigation, 18-MD-02827 (N.D. Cal.).

Need for Consistent Standards and Practical Effect of Adjudication (FRCP 23(b)(1)

       77.      Class certification is appropriate because the prosecution of individual

actions by class members would: (a) create the risk of inconsistent adjudications that

could establish incompatible standards of conduct for Defendant, and/or (b) as a

practical matter, adjudication of the Plaintiff’s claims will be dispositive of the interests

of class members who are not parties.

       Common Conduct - FRCP 23(b)(2)

       78.      Class certification is also appropriate because Defendant has acted in the

same or similar manner with respect to all class members thereby making injunctive

and declaratory relief appropriate. Plaintiff demands such relief as authorized by 47

U.S.C. § 227.




                                              14
    Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 15 of 21 PageID #:1



      Predominance and Superiority - FRCP 23(b)(3)

      79.      Common questions of law and fact predominate over any questions

affecting only individual members, and a class action is superior to other methods for

the fair and efficient adjudication of the controversy because:

            a. The evidence of the absence of consent relative to putative class members
               will result in the fair and efficient adjudication of class members’ claims
               without the need for separate or individualized proceedings;

            b. Evidence regarding defenses or any exceptions to liability that Defendant
               may assert and attempt to prove will come from business records and will
               not require individualized or separate inquiries or proceedings;

            c. Defendant has/have acted and are continuing to act pursuant to
               common policies or practices in the same or similar manner with respect
               to all class members;

            d. The amount likely to be recovered by individual class members does not
               support individual litigation;

            e. A class action will permit a large number of relatively small claims
               involving virtually identical facts and legal issues to be resolved efficiently
               in one proceeding based upon common proofs; and

            f. This case is inherently manageable as a class action in that:

                      (i)     Defendant targeted persons to receive the fax transmissions
                              and it is believed that Defendant purchased a list of
                              advertising leads from a third-party;

                      (ii)    business records from Defendant will readily identify class
                              members and establish liability and damages;

                      (iii)   business records from one or more third-parties will readily
                              identify class members and establish liability and damages;

                      (ii)    Liability and damages can be established for the Plaintiff
                              and the class with the same common proofs;

                      (iii)   Statutory damages are provided for in the statute and are
                              the same for all class members and can be calculated in the
                              same or a similar manner;

                      (iv)    A class action will result in an orderly and expeditious
                              administration of claims and it will foster economics of time,
                              effort and expense;




                                              15
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 16 of 21 PageID #:1



                     (v)    A class action will contribute to uniformity of decisions
                            concerning the actions taken by Defendant; and

                     (vi)   As a practical matter, the claims of the class are likely to
                            go unaddressed absent class certification.

         WHEREFORE, Plaintiff, individually and on behalf of all others similarly

 situated, demand judgment in its favor and against Defendant as follows:

              a. That the Court adjudge and decree that the present case may be
                 properly maintained as a class action, appoint one or both of the
                 Plaintiff as the representative of the class, and appoint its counsel as
                 counsel for the class;

              b. That the Court award actual monetary loss from the above violations
                 or the sum of five hundred dollars ($500.00) for each violation,
                 whichever is greater;

              c. That the Court award treble damages of $1,500.00 if the violations
                 are deemed “willful or knowing”;

              d. That Court enjoin Defendant from additional violations of the TCPA;
                 and;

              e. That the Court award pre-judgment interest, costs, and such further
                 relief as the Court may deem just and proper.

                                        COUNT II

              VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD ACT

       80.    Plaintiff incorporates the above paragraphs as if fully set forth in this

Count.

       81.    As alleged above, Defendant is engaged in commerce in the State of Illinois

with regard to Plaintiff.

       82.    Defendant violated Illinois Consumer Fraud Act, 815 ILCS 505/1, et seq.,

by transmitting the Subject Facsimile to Plaintiff and other Class Members.

       83.    The Facsimiles are “advertisement[s]” as the term is defined by Section

505/1(a) of the ICFA.




                                            16
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 17 of 21 PageID #:1



        84.   Plaintiff is a “person” as this term is defined by Section 505/1(c) of the

ICFA.

        85.   Defendant treated Plaintiff as a “consumer” as this term is defined by

Section 505/1(e) of the ICFA because Defendant sought to solicit payment from Plaintiff

for what was being advertised on the Subject Facsimile.

        86.   The Subject Facsimile was an “advertisement” as this term is defined by

Section 505/1(a) of the ICFA.

        87.   According to Section 505/1(a) of the ICFA:

              The term “advertisement” includes the attempt by publication,
              dissemination, solicitation or circulation to induce directly or
              indirectly any person to enter into any obligation or acquire any title
              or interest in any merchandise and includes every work device to
              disguise any form of business solicitation by using such terms as
              "renewal", "invoice", "bill", "statement", or "reminder", to create an
              impression of existing obligation when there is none, or other
              language to mislead any person in relation to any sought after
              commercial transaction.

        88.   The Subject Facsimile was a form of a “sale” as this term is defined by

Section 505/1(d) of the ICFA.

        89.   According to Section 505/1(d) of the ICFA, “[t]he term "sale" includes any

sale, offer for sale, or attempt to sell any merchandise for cash or on credit.”

        90.   The Subject Facsimile was a form of "trade" and/or "commerce" as these

terms are defined by Section 505/1(f) of the ICFA.

        91.   According to Section 505/1(f) of the ICFA:

              The terms "trade" and "commerce" mean the advertising, offering for
              sale, sale, or distribution of any services and any property, tangible
              or intangible, real, personal or mixed, and any other article,
              commodity, or thing of value wherever situated, and shall include
              any trade or commerce directly or indirectly affecting the people of
              this State.

        92.   The ICFA prohibits “[u]nfair methods of competition and unfair or

deceptive acts or practices.”



                                            17
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 18 of 21 PageID #:1



       93.    In relevant part, Section 5050/2 states as follows:

              Unfair methods of competition and unfair or deceptive acts or
              practices, including but not limited to the use or employment of any
              deception, fraud, false pretense, false promise, misrepresentation
              or the concealment, suppression or omission of any material fact,
              with intent that others rely upon the concealment, suppression or
              omission of such material fact, or the use or employment of any
              practice described in Section 2 of the "Uniform Deceptive Trade
              Practices Act" . . . in the conduct of any trade or commerce. . . .

       94.    As alleged above and detailed below, Defendant violated Section

505/10a(a) of the IFCA.

       95.    Plaintiff did not consent to receiving the Subject Facsimile.

       96.    Plaintiff suffered tangible damages as a result of receiving the Subject

Facsimile in the form of wasted toner and paper, wear and tear of the subject facsimile

machine, and time wasted in terms of having to look at, print and dismiss the Subject

Facsimile for what it is – unsolicited junk.

       97.    On a motion to dismiss, a court should not presume that this injury is so

minor that the maxim de minimis non curat lex applies.

       98.    Characterizing the harm as de minimis at the pleading stage would conflict

with the ICFA's remedial purpose, because it would allow Defendant to freely engage in

unfair practices so long as the effects were spread thinly over a large population of

victims. See, e.g., Smilow v. Sw. Bell Mobile Sys., Inc., 323 F.3d 32, 41-42, n. 9 (1st Cir.

2003) (noting that consumer suits are especially well-suited for class treatment, because

the vindication of consumer rights regularly involves class actions on behalf of members

"whose individual claims would be too small to warrant litigation").

       99.    Defendant    intentionally   transmitted the    Subject   Facsimile,   which

constitutes an unfair or deceptive act or practice "in the course of conduct involving

trade or commerce”.




                                               18
     Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 19 of 21 PageID #:1



       100.   Transmitting unsolicited facsimiles offends public policy. Not only is the

transmission of unsolicited facsimiles unlawful under the TCPA, it is a misdemeanor

criminal offense under Illinois law. See 720 ILCS 5/26-3.

       101.   Transmitting unsolicited facsimiles is oppressive because unsolicited

facsimiles impose a lack of meaningful choice and/or an unreasonable burden upon

recipients.

       102.   A practice of sending unsolicited faxes does deprive consumers of choice,

given that they cannot avoid such faxes without turning off their fax machines.

       103.   Costs that are imposed on an unwilling consumer can constitute a

substantial injury.

       104.   As alleged above, unsolicited faxes impose costs on unwilling consumers,

by wasting paper and toner, wearing down fax machines, and consuming employee time.

       105.   On information and belief, Defendant has transmitted at least three dozen

similar unsolicited facsimiles to people and/or business entities in Illinois.

       106.   Defendant’s practice of sending unsolicited facsimiles has violated Illinois

public policy, deprived persons and businesses of the choice to not receive advertising

faxes, and caused a significant amount of harm to consumers, taken in the aggregate.

       107.   Accordingly, the Complaint plausibly suggests that the aggregate harm

caused by this practice would constitute substantial harm and thus unfair within the

meaning of the ICFA.

       108.   In relation to Count II, Plaintiff intends to certify a class of:

              (a) all Illinois residents; (b) who received advertising facsimiles from
              Defendant in the past three years; (c) where Defendant did not have
              consent to transmit the facsimiles to the recipients; and/or
              Defendant cannot demonstrate that it had an established business
              relationship with the recipients before transmitting the facsimiles
              to the recipients.




                                              19
    Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 20 of 21 PageID #:1



      109.   Excluded from the Class are Defendant, its predecessors, affiliates, and

officers, employees, contractors and agents, this Honorable Court and its staff members.

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly

situated, demand judgment in its favor and against Defendant, as follows:

             a. That the Court adjudge and decree that the present case may be
                properly maintained as a class action, appoint one or both of the
                Plaintiff as the representative of the class, and appoint its counsel as
                counsel for the class;

             b. That the Court award actual monetary loss from the above violations;

             c. That the Court award punitive damages;

             d. That the Court award statutory attorney’s fees and costs pursuant to
                ILCS 505/10a(c);

             e. That Court enjoin Defendant from additional violations of the ICFA
                and;

             f.   That the Court award pre-judgment interest, costs, and such further
                  relief as the Court may deem just and proper.



Plaintiff hereby demands a jury trial.


                                         Respectfully submitted,

                                         Plaintiff METRO CARDIOVASCULAR
                                         CONSULTANTS, LTD., individually, and
                                         as the representatives of a class of
                                         similarly situated persons

                                         /s/ James C. Vlahakis

                                         James C. Vlahakis
                                         Sulaiman Law Group, Ltd
                                         2500 South Highland Avenue #200
                                         Lombard, IL 60148
                                         Phone: (630) 581-5456
                                         jvlahakis@sulaimanlaw.com




                                          20
    Case: 1:19-cv-01508 Document #: 1 Filed: 03/01/19 Page 21 of 21 PageID #:1



                       Certificate of Service/Proof of Service

      I, James C. Vlahakis, counsel for Plaintiff, certify that I, or a staff member

under my supervision, caused the above document to be filed on the date indicated

by the District Court’s ECF filing system.

Dated: 3/1/2019

                                         /s/ James C. Vlahakis

                                             James C. Vlahakis
                                             Sulaiman Law Group, Ltd
                                             2500 South Highland Avenue #200
                                             Lombard, IL 60148
                                             Phone: (630) 581-5456
                                             jvlahakis@sulaimanlaw.com




                                              21
